DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 18-21, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 4 recites the limitation "wherein the directional property parameters provide…”, claims 18 and 19 recite “wherein the un-reorder of the one or more spatial vectors…” , claim 20 recites “wherein the one or more spatial vectors…” and claim 22 recites “wherein the first time segment and second time frame”. There is insufficient antecedent basis for “the directional property parameters”, “the one or more spatial vectors” and “the…second time frame” in the claims. Claim 21 is rejected based on its dependency. Claims 3 and 4 are interpreted as dependent from claim 2 and claims 18 and 19 are interpreted as meaning “wherein the un-reorder of one or more spatial vectors” and claim 22 is interpreted as “the…a second time segment”. 
        Also claim 23 recites “wherein separate syntax elements for the one or more audio objects in the first time segment and one or more spatial spatial vectors, in the ambiosnics domain, in the first time segment”. It is not clear what the language refers to. The language is interpreted as “wherein separate syntax elements are generated for the one or more audio objects in the first time segment and one or more spatial vectors, in the ambisonics domain, in the first time segment”.  Appropriate correction is required.

Claim Objections
Claims 6, 13, 22 and 23 are objected to because of the following informalities:  Claim 6 recites “wherein the perform a reorder of…”, claim 13 recites “wherein the reordered differently operation…”, claim 22 recites “wherein the first time segment and second time frame are an audio frame” and claim 23 recites “wherein separate syntax elements for the one or more audio objects in the first time segment and one or more spatial spatial vectors, in the ambiosnics domain, in the first time segment”. These should respectively be “wherein ing a reorder of…”, “wherein the operation of differently reordering the spatial vectors…”, “wherein the first time segment and second time s” and “wherein separate syntax elements are generated for the one or more audio objects in the first time segment and one or more spatial ambisonics domain, in the first time segment”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 15, 16, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of data analysis without significantly more. The claim 15 recites the steps of storing a bitstream (i.e., a data gathering/storage step) and receiving the bitstream (i.e. a data retrieval step), corresponding to the mental processes category of abstract ideas that is achievable by a human storing bitstream (i.e. binary values) data related to audio and retrieving the data. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (device, memory, processor).  do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because utilizing a processor in receiving the stored bitstream corresponds to the well-understood, routine, conventional computer function of storing and retrieving information in memory as recognized by the court decisions listed in MPEP § 2106.05. 
             The dependent claims 16, 23 and 24 also recite mental processes of decoding/un-reordering information based on received reordered information (see. RecogniCorp, LLC v. Nintendo Co) and do not add significantly more than the abstract idea and are as such similarly rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.     Claims 1-8, 14-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al WO/2013/171083 A1 (“Kruger”) in view of Hellmuth et al US PGPUB 2012/0177204 A1 (“Hellmuth”)
       Per Claim 1, Kruger discloses a device comprising: 
          a memory configured to store one or more audio objects, in an ambisonics domain, in a first time segment and one or more audio objects, in an ambisonics domain, in a second time segment (The incoming vectors CV) of scaled HOA coefficients are framed in framing step or stage 21…, pg. 27; typical HOA representations using order N = 4 require 0 = 25 HOA coefficients…, pg. 1; a decomposition of the Ambisonics signal C(l) into a directional and a residual or ambient component is performed, where l denotes the frame index…, pg. 21-22; The summation over the current frame l and L – 1 previous frames indicates that the directional analysis is based on long overlapping groups of frames with L·B samples, i.e. for each current frame the content of adjacent frames is taken into consideration…, pg. 28, framing vectors of input High Order Ambisonics (HOA) input signal as implying memory for storage of HOA audio objects); and 
         to: perform an energy analysis with respect to one or more audio objects, in the ambisonics domain, in the first time segment (estimating dominant directions, wherein said dominant direction estimation is dependent on a directional power distribution
of the energetically dominant HOA components…, pg. 7; pg. 28); 
        perform a similarity measure between the one or more audio objects, in the ambisonics domain, in the first time segment, and the one or more audio objects, in the ambisonics domain, in the second time segment (pg. 28); and
            perform a reorder of the one or more audio objects, in the ambisonics domain, in the first time segment with the one or more audio objects, in the ambisonics domain, in the second time segment, to generate one or more reordered audio objects in the first time segment (the HOA representation is decomposed into a predefined number of dominant directional signals in the time domain and an ambient component in HOA domain…, pg. 21; The first substep or stage 25 performs a reduction of the original Ambisonics order N to NRED…, pg. 22; The summation over the current frame l and L – 1 previous frames indicates that the directional analysis is based on long overlapping groups of frames with L·B samples, i.e. for each current frame the content of adjacent frames is taken into consideration…, pg. 28);
          Kruger does not explicitly disclose one or more processors, coupled to the memory, configured to
           However, this feature is taught by Hellmuth (para. [0336])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of one or more processors, coupled to the memory, configured to, by combining the teachings of Hellmuth with the device of Kruger, because such combination would have resulted in avoiding manually performing the steps provided by the device/apparatus (Hellmuth, para. [0334]-[0336]).
            Per Claim 2, Kruger in view of Hellmuth discloses the device of claim 1, and the one or more configured processors 
                Kruger discloses to: determine directional property parameters of (i) the one or more audio objects in the ambisonics domain in the first time segment (pg. 6; pg. 28), (ii) the one or more audio objects in the ambisonics domain in the first time segment, or both (i) the one or more audio objects, in the ambisonics domain, in the first time segment and (ii) the one or more audio objects, in the ambisonics domain, in the second time segment.
              Per Claim 3, Kruger in view of Hellmuth discloses the device of claim 1, 
                Kruger discloses wherein the directional property parameters provide an indication of movement and location of the one more audio objects, in the ambisonics domain, in the first time segment (a spherical coordinate system is assumed, where a
point in space x = (r, θ, Φ)T is represented by a radius r > 0 (i.e. the distance to the coordinate origin), an inclination angle…, pg. 11; pg. 28).
             Per Claim 4, Kruger in view of Hellmuth discloses the device of claim 1, wherein the directional property parameters provide an indication of movement and location of the one more audio objects, in the ambisonics domain, in the second time segment (a spherical coordinate system is assumed, where a point in space x = (r, θ, Φ)T is represented by a radius r > 0 (i.e. the distance to the coordinate origin), an inclination angle …, pg. 11; pg. 28).
          Per Claim 5, Kruger in view of Hellmuth discloses the device of claim 1, 
              Kruger discloses wherein the first time segment is an audio frame, and the second time segment is an audio frame (pg. 27-28).
           Per Claim 6, Kruger in view of Hellmuth discloses the device of claim 1,
              Kruger discloses wherein the perform a reorder of the one or more audio objects, in the ambisonic domain, in the first time segment with the one or more audio objects, in the ambisonic domain, in the second time segment comprises an energy comparison of one of the one or more audio objects in the first time segment with more than one of the one or more audio objects in the second time segment (pg. 22; pg. 27-28).
             Per Claim 7, Kruger in view of Hellmuth discloses the device of claim 6, wherein at least one of the one or more audio objects in the second time segment are discarded as reorder candidates with the one of the one or more audio objects in the first time segment (pg. 27-28; the order reduction is accomplished by dropping…, pg. 36-37)
          Per Claim 8, Kruger in view of Hellmuth discloses the device of claim 1, and the one or more configured processors 
              Kruger discloses to reorder one or more spatial vectors, in the ambisonics domain, corresponding to the one or more audio objects in the first time segment (The first substep or stage 25 performs a reduction of the original Ambisonics order N to NRED…, pg. 22; pg. 27-28).
           Per Claim 14, Kruger in view of Hellmuth discloses the device of claim 1, 
               Kruger discloses wherein the similarity measure is based on a correlation operation (pg. 28).
          Per Claim 15, Kruger discloses a device comprising:
              a memory configured to store a bitstream (The encoded directional
signals X(l) and the order-reduced encoded spatial domain signals WA,RED(l) are output and can be transmitted or stored…, pg. 22); and
              to receive the bitstream that includes reorder information to determine how one or more reordered audio objects, in an ambisonics domain, in a first time segment were reordered (pg. 23)
              Kruger does not explicitly disclose one or more processors, coupled to the memory configured to
             However, this feature is taught by Hellmuth (para. [0336])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of one or more processors, coupled to the memory configured to, by combining the teachings of Hellmuth with the device of Kruger, because such combination would have resulted in avoiding manually performing the steps provided by the device/apparatus (Hellmuth, para. [0334]-[0336]).
           Per Claim 16, Kruger in view of Hellmuth discloses the device of claim 15, and the one or more configured processors 
            Kruger discloses to un-reorder the one or more audio objects, in the ambisonics domain, in the first time segment (pg. 23; pg. 27-28).
            Per Claim 17, Kruger in view of Hellmuth discloses the device of claim 15, and the one or more configured processors 
              Kruger discloses to un- reorder the audio objects, in the ambisonics domain, in the first time segment based on the reorder information, and generate un-reordered one or more audio objects, in the ambisonics domain, in a second time segment (pg. 23; pg. 27-28).
           Per Claim 22, Kruger in view of Hellmuth discloses the device of claim 15, 
             Kruger discloses wherein the first time segment and second time frame are an audio frame (pg. 27-28).
          Per Claim 23, Kruger in view of Hellmuth discloses the device of claim 15, 
              Kruger discloses wherein separate syntax elements for the one or more audio objects in the first time segment and one or more spatial spatial vectors, in the ambiosnics domain, in the first time segment (fig. 3A; pg. 23)
           Per Claim 24, Kruger in view of Hellmuth discloses the device of claim 15, 
              Kruger discloses wherein the one or more processors are further configured to un-reorder one or more spatial vectors, in the ambisonics domain, corresponding to the one or more audio objects in the first time segment (pg. 22; pg. 23; pg. 27-28).

Allowable Subject Matter
Claims 9-13 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658